DETAILED ACTION
	1.	This action is in response to the amendment filed on 3/22/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 7-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky et al. (US 8599523) in view of Zaretsky et al. (US 20080007879) and Elms (US 20070188955).
Regarding claim 1: Ostrovsky et al. disclose (i.e. figure 1A) an electronic protection device (i.e. device of figure 1 and load 70) for a LV electric line (i.e. lines of 26 and 28) including one or more conductors (P, N) (i.e. 16, 18), comprising: 
one or more pairs of electric contacts (i.e. 64, 66) electrically connectable with corresponding conductors (i.e. 16, 18) of said electric line (i.e. lines of 26 and 28) and mutually coupled or decoupled (i.e. on/off), said electric contacts being coupled (i.e. on) when said protection device (i.e. device of figure 1) is in a closed state (i.e. on state) and being decoupled (i.e. off) when said protection device (i.e. device of figure 1 and load 70) is in a tripped state or open state (i.e. off state); 
a control unit comprising a controller (i.e. controller for 64 and 66) including data processing resources (i.e. 100), said controller being capable of testing (i.e. by 30) for a fault condition of an internal component (i.e. fault condition of the internal components of the system, or components therefore, i.e. sensor 20, see Col. 5, lines 25-48) of said electronic protection device (i.e. device of figure 1 and load 70); 
a signaling arrangement (i.e. arrangement from microprocessor 100) including one or more signaling devices (i.e. 104, 106, 107) driven by said controller (i.e. controller for 64 and 66), said signaling arrangement (i.e. arrangement from microprocessor 100) comprises a first signaling device (i.e. 104) adapted to provide light signals (i.e. from display) indicative of the fault condition of an internal component (i.e. fault condition of the internal components of the system, or components therefore, i.e. sensor 20, see Col. 5, lines 25-48) said electronic protection device (i.e. device of figure 1 and load 70), when said electronic protection device (i.e. device of figure 1 and load 70) is in the closed state (i.e. on state) (i.e. Col. 6, lines 12-17 stated that “In one preferred embodiment and in conjunction with a mechanical reset lockout feature, processor 100 triggers SCR 61.1 and resets the circuit. In a further embodiment employing a reset lockout configuration, manual button 112 can only activate a test sequence if contacts 62 and 64 are tripped.” This means, the processor 100 performs the test sequence to determine the fault condition of the internal components when the electrical contacts 64, 66 are in the closed stated. If, the device of figure 1A does not configured with a mechanical reset lockout),
 	but does not specifically disclose wherein said controller drives said first signaling device in a non-alarm state (NAL), if said controller determines normal operating conditions of the internal component of said electronic protection device, said first signaling device emitting a first light signal (L1) indicative of normal operating conditions of the internal component of Page 2 of 11said electronic protection device, when said first signaling device is driven in said non- alarm state; said controller drives said first signaling device in a first alarm state (AL1), if said controller determines first recoverable fault conditions of the internal component of said electronic protection device, said first signaling device is switched-off, when said first signaling device is driven in said first alarm state (AL1), said controller continues to test for the fault condition of the internal component of said electronic protection device after having driven said first signaling device in said first alarm state (AL1) and drives said first signaling device from said first alarm state (AL1) to said non-alarm state (NAL), if said controller determines normal operating conditions of the internal component of said electronic protection device again.
 	Elms disclose an electrical apparatus (i.e. figures 1 and 5) comprising said controller (i.e. controller of 150) drives said first signaling device in a non-alarm state (NAL), if said controller determines normal operating conditions of the internal component of said electronic protection device (i.e. signal condition from 33), said first signaling device emitting (i.e. by 92) a first light signal (L1) indicative of normal operating conditions of the internal component of Page 2 of 11said electronic protection device, (i.e. ¶ 46 and 59-60 and 69-70).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the apparatus of Ostrovsky et al.’s invention with the apparatus as disclose by Elms, because it provides an electrical switching apparatus including electronic automatic swapped line and neutral protection or automatic reverse feed protection, which open separable contacts to prevent downstream power flow upon detection of a miswiring condition.
Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller drives said first signaling device in a first alarm state (AL1) (i.e. alarm state that visual output may be stop when the device is wired property), if said controller determines first recoverable fault conditions of the internal component (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) of said electronic protection device (i.e. ¶ 52), 
said first signaling device is switched-off, when said first signaling device is driven in said first alarm state (AL1) (i.e. ¶ 24), said controller continues to test for the fault condition of the internal component (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) of said electronic protection device after having driven said first signaling device in said first alarm state (AL1) and drives said first signaling device from said first alarm state (AL1) to said non-alarm state (NAL) (i.e. ¶ 52, visual output stopped), if said controller determines normal operating conditions of the internal component of (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection 
Regarding claim 15: (i.e. figure 1A) said first signaling device comprises a LED.
Regarding claim 3: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said first light signal (L1) includes a continuous light signal of a predefined color. 
 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said first light signal (L1) includes a continuous light signal of a predefined color (i.e. ¶ 24 and 52).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 7: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller drives said first signaling device in a second alarm state (AL2), if said controller determines second recoverable fault conditions of the internal component of said electronic protection device. 
 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller drives said first signaling device in a second alarm state (AL2), if said controller determines second recoverable fault conditions of the internal component of (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device (i.e. ¶ 52).   	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 8: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said first signaling device emits a second light signal (L2) indicative of fault conditions of the internal component of said electronic protection device, when said first signaling device is driven in said second alarm state (AL2).  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said first signaling device emits a second light signal (L2) indicative of fault conditions of the internal component of (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device, when said first signaling device is driven in said second alarm state (AL2) (i.e. ¶ 46-54).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claims 9 and 17: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller maintains said first signaling device in said second alarm state (AL2) at least until a user has (i.e. figure 1) comprising said controller maintains said first signaling device in said second alarm state (AL2) at least until a user has performed a manual test on said electronic protection device (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 10: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller drives said first signaling device in a third alarm state (AL3), if said controller determines first irrecoverable fault conditions of the internal component of said electronic protection device.  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller drives said first signaling device in a third alarm state (AL3), if said controller determines first irrecoverable fault conditions of the internal component of  (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 11: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said first signaling device emits a third light signal (L3) indicative of fault conditions of the internal component of said electronic protection device, when said first signaling device is driven in said third alarm state (AL3).  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said first signaling device emits a third light signal (L3) indicative of fault conditions of the internal component of  (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device, when said first signaling device is driven in said third alarm state (AL3) (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 12: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller commands a tripping of said electronic protection device in said tripped state or in said open state, if said controller determines second irrecoverable fault conditions of the internal component of said electronic protection device.  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller commands a tripping of said electronic protection device in said tripped state or in said open state, if said controller determines second irrecoverable fault conditions (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 

5.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky et al. (US 9599523) in view of Zaretsky et al. (US 20080007879) and Elms (US 20070188955) and further in view of Shea et al. (US20080204947)
Regarding claim 13: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a handle movable in a first position (ON) corresponding to a closed state of said electronic protection device, in a second position (TRIP) corresponding to a tripped state of said electronic protection device or in a third position (OFF) corresponding to an open state of said electronic protection device; an operating mechanism adapted to mechanically interact with said electric contacts and with said handle; a tripping unit adapted to actuate said operating mechanism. 
 	Ostrovsky et al. disclose a fault protection circuit (i.e. figure 1) comprising a handle (i.e. 116) movable in a first position (ON) corresponding to a closed state of said electronic protection device, in a second position (TRIP) corresponding to a tripped state of said electronic protection device or in a third position (OFF) corresponding to an open state of said electronic protection device; an operating mechanism adapted to 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the circuit as disclose by Shea et al. in order to have circuit interrupters and, more particularly, to arc fault and/or ground fault circuit interrupters providing a cost-effective user interface to selectively enable forms of protection and/or configure protection settings.
Regarding claim 14: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a handle movable in a first position (ON) corresponding to the closed state of said electronic protection device and in a third position (OFF) corresponding to an open state of said electronic protection device; an operating mechanism adapted to mechanically interact with said electric contacts and with said handle; a tripping unit adapted to actuate said operating mechanism.  	Ostrovsky et al. disclose a fault protection circuit (i.e. figure 1) comprising a handle (i.e. 116) movable in a first position (ON) corresponding to the closed state of said electronic protection device and in a third position (OFF) corresponding to an open state of said electronic protection device; an operating mechanism adapted to mechanically interact with said electric contacts and with said handle; a tripping unit adapted to actuate said operating mechanism.  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the circuit as disclose by Shea et al. in order to have circuit interrupters and, more .

Response to Arguments
6.	Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the apparatus of Ostrovsky et al.’s invention with the apparatus as disclose by Elms, because it provides an electrical switching apparatus including electronic automatic swapped line and neutral protection or automatic reverse feed protection, which open separable contacts to prevent downstream power flow upon detection of a miswiring condition.
Furthermore, Applicant argues that “Zaretsky fails to disclose emitting a light signal to indicate normal operating conditions. As claimed by Applicant, the claimed inventions require that the light signal is actually emitted to indicate normal operating 

The Examiner disagrees, because Elms reference is replied to disclose the feature of the light signal is actually emitted to indicate normal operating conditions. See the above rejection. 
In addition, Applicant argues that “Zaretsky also fails to disclose detecting a recoverable fault condition of an internal component. Further, Zaretsky fails to disclose a controller switching off the light signal when a recoverable fault condition is detected; continuing to test for the fault condition; and re-emitting the light signal when the controller determines that the internal component is operating normally.”

The Examiner disagrees, because Zaretsky discloses 
[0035] In the automatic reset embodiment, the GFCI is automatically reset by closing the relay contacts upon re-application of AC power. The local annunciators (visual indicator 122 and audible indicator 124) can be included to alert a user to look at a specific IGFCI among several IGFCIs. However, because the IGFCI device includes self-testing functionality it may not be necessary to alert the user to test the device at appropriate intervals. Instead, the annunciators can be activated when the device is miswired, a ground fault occurs or the self-test or user-test fails. The local annunciators also can be used to aid the user in finding a specific IGFCI during set up of the communications between several IGFCIs and a central logger. In an implementation, the positive edge (+ve) of the LINE input is used to time the local audible and/or visual alerts. 
[0036] The microcontroller can cause audible and visual indication when: 
[0037] the device is first powered, or after a period of power outage long enough to reset the microcontroller. 
[0038] the 30-day timer times out if the self-test option is not available. If the self-test option is available, then the indicators are activated if the self-test is not completed within a set time. [0039] the device trips following a ground fault. 
[0040] the test button is pressed (if the outputs are not already enabled). 

This means the IGFCI of Zaretsky provides the function of “detecting a recoverable fault condition of an internal component” by the microprocessor and the microprocessor switching off the light signal when a recoverable fault condition is detected (in which no visual indication is provided when there is no fault condition is detected).
re-emitting the light signal when the controller determines that the internal component is operating normally) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nguyen Tran/           Primary Examiner, Art Unit 2838